Dixon, C. J.
The venue in this complaint, or place of the alleged injury and death of Mrs. Woodward, is laid “in the city of Janesville,” instead of “in the city of Janesville in this state,” as in Whiton, Adm'r, v. The Chicago & Northwestern Railway Co., just decided, and this is the only point of difference between the two cases. Courts take judicial notice of the lo_ cal divisions of their country, as into counties, cities, towns and the like, and of the acts of incorporation of cities, which are public. We must take notice that there is a city of Janes-ville in this state; but we cannot judicially know, or presume, that there is another city of the same name in any other state or country. Hence we must assume that the city of Janes-ville named in the complaint^is the city of Janesville in this state, and the averment is in this respect sufficient. Upon this point it is sufficient to refer to the authorities cited by the counsel for the plaintiff.
By the Cowrt. — Order reversed, and cause remanded for further proceedings according to law.